Title: From Thomas Jefferson to Michael Fry and Nathan Coleman, 22 October 1801
From: Jefferson, Thomas
To: Fry, Michael,Coleman, Nathan


Gentlemen
Washington Oct. 22. 1801.
I recieved on the 20th. your favor of the 17th. and this morning arrived the quarter you were so kind as to send me of the Mammoth-veal. tho’ so far advanced as to be condemned for the table, yet it retained all the beauty of it’s appearance, it’s fatness & enormous size. a repetition of such successful examples of enlarging the animal volume will do more towards correcting the erroneous opinions of European writers as to the effect of our climate on the size of animals, than any thing I have been able to do. I tender you my sincere thanks for this mark of your attention and recieve with very great satisfaction the expressions of your attachment to the form & principles of our government. as far as we can judge by the event of elections, these principles are resuming their empire over the minds of those who in a moment of alarm & terror had been made to doubt their practicability and safety. Accept I pray you assurances of my regard & best wishes.
Th: Jefferson
